DISSENTING OPINION OP
MR, JUSTICE WOLP.
This was a case in which the District Court of Ponce made complete findings of fact with respect to the issues *489submitted to it. If tlic pleadings be examined it will be seen that no issue of a supposed attractive nuisance vel non was raised in tbe complaint or in tbe answer. Similarly, no issne was presented of tbe duty of an owner of premises to take ordinary care to protect a trespasser or a licensee, adult or child, once tbe owner knew, or bad reason to know, that such a person might be expected on tbe premises at any time. Nor is this a case, as held or suggested in tbe opinion of People v. Heirs of Valdés, 31 P. R. R. 213, where tbe appellate court might consider tbe pleadings to be amended to conform to tbe proof, or tbe variance inconsiderable. I find nothing in tbe transcript of tbe record to show even remotely that any controversy was waged over any alleged attractive nuisance or over any supervening duty to-protect against trespassers or licensees whose presence might be expected. Some of these matters I shall discuss further on, but at present I am directing myself to tbe state of tbe issues and tbe findings with respect thereto. Tbe theory of tbe complaint, to which no amendment was offered, was that tbe complainant was an employee with duties that took him to a spot where there was dangerous machinery liable to injure anyone who went by and which the defendant negligently failed to guard.
The findings of the court show that the complainant was not an employee; that he had no duties which took him to the alleged dangerous machinery; that he was forbidden to go there; that the machinery was in a part of the shop where the public had no business to go; that the machinery was so protected that there was no likelihood of anybody’s being injured in going by, and that entrance to this part of the shop was prohibited. The majority opinion suggested that the examination of the premises made by the judge took place three years after the accident, but the said majority opinion does not find that the court was mistaken. The evidence supports the findings of the court below, not only in this regard but in all others. In other words, there was evi*490dence tending to show every fact found by the court. The court below heard the witnesses and the ordinary presumption prevails that the findings are correct until the contrary is distinctly pointed out. I take it that the majority opinion does not realty consider that the findings were not justified by the proof, but in a way makes other findings based on matters of evidence not perhaps specifically touched upon by the court below.
Nevertheless, if there was no special finding on some of this alleged evidence which the court considered sufficient to justify a reversal without a new trial, there was necessarily a general finding for the defendant. In the face of this general finding the evidence necessarily favors the defendant and there is absolutely no reason that I can see why the witnesses of the complainant were to be preferred or were necessarily to be believed. Where there was a conflict the court evidently believed the witnesses for the defendant. Some of the witnesses, therefore, of the complainant, whose testimony was not believed by the court, are to be discredited in other regards. Whether this applies to the full in regard to the testimony of the mother and the child, nominal and real Complainants in this case, is of little importance. I have read this testimony and in view of the findings of the court I am unimpressed by it. I maintain that it ought to be difficult, if not practically impossible, to reverse a case on the testimony where judges of the reviewing court differ as to the veracity of witnesses. Then, in the absence of partiality, passion or prejudice, or gross error, the findings of the court below fix the facts for the court of appeals. A trier of cases, like a judge or jury, is not bound to believe even uncontradicted testimony. See Annotation 8 A. L. E. 796 et'sec[.
It is quite possible that the trial court did not believe any of the testimony that supports the theories on which this ease was reversed. For example, the court may have *491utterly disbelieved the statements of the witnesses of the complainant that tended to show that this child was frequently given remnants of ice cream, if at all. I say “if at all” because the imagination of a, witness could multiply cases. It is evident that even if some of the employees, supposing them to be perfectly authorized to do so, on isolated occasions gave the complainant child refreshments, if these occasions were not continuous or frequent, there was necessarily no reason to expect the child to be on the premises at any moment as the majority opinion finds. The mere occasional presence of children on a man’s property is not sufficient to imply knowledge on the part of the owner of a probable attraction to children. Moreover, seeing that the court distinctly found that the child’s presence was prohibited there and that this child and other children were repeatedly warned to leave the premises, while such warning might not be enough in certain cases it would at least require of a reviewing court to satisfy itself that the visits of these children were not occasional but frequent. The facts should have clearly appeared that the children might be expected at any moment. To reverse the judgment this court should point out, it seems to me, why the judge below should have believed the testimony of the complainants. Certainly, if what these witnesses said was not true, the right of a complainant with a good cause of action to recover cannot affect this ease.
The salient fact that stands out from the findings of the court and the record is that the complainant child was a trespasser. Of course, if the attractive nuisance theory applies, I am agreed that tfie child was not a trespasser, "but I am quite satisfied that the attractive nuisance not only was not pleaded or raised, but is totally inapplicable to any of the facts of this case. The majority opinion is more or less disposed to admit that outside of the attractive nuisance theory the plaintiff could only have recovered by reason of *492some supervening duty of tlie owner of the premises to guard against trespassers whose presence might reasonably be expected. Under certain circumstances even very young children may be trespassers. A very young child that climbs into an open window is a trespasser whose presence the owner ordinarily is in no way obliged to anticipate. Necessarily, if.a man has a low window and a dangerous machine in his possession to which children have comé with sufficient frequency to put him on notice, common humanity and the law, as I conceive it, imposes upon him a duty to protect. However, all manner of things in a house, like stoves, sewing machines, various electrical appliances, including fans, would be dangerous to a young child. The best opinion that I find with regard to the proposition is that for children sufficiently young or not of high intelligence there is no possibility of charging them with contributory negligence. Riggle v. Lens, 71 Ore. 126, 127; 131 Ann. Cases 1916 C, 1083; L. R. A. 1915 A, 150, approving the judgment of Judge Jeremiah Smith of Mass. Contributory negligence, as the term is used, presupposes negligence by the defendant, so. that .as the authorities show, in order that there may be a recovery by a very young child the duty to protect must first be shown. In other words, the authorities make it clear that a young child cannot be held to be responsible for its trespasses. Nevertheless, its mere irresponsibility imposes no duty on the owner of premises unless the duty otherwise existed. Savannah, Florida & Western R. R. Co. v. Beavers, 54 L. R. A. 314, 113 Ga. 398, 29 Cyc. 446, note 42. I am now speaking of cases where there is no possibility of the application of the attractive nuisance theory. Nor am I considering the very limited class of cases where a supervening duty arises to protect against trespassers. The proposition on which I am insisting is that the fact that a child of certain years can not be guilty of contributory negligence imposes no duty on the owner of premises. The opinion of *493the court below found that this child was guilty of contributory negligence. I do not see that this holding formed any essential part of the opinion, and erroneous reasoning is no ground for reversal. 4 O. J. 662.
I am willing to go as far as anybody else in restricting owners of dangerous machinery from the employment of children, Rivera v. Ribas et al., 31 P. R. R. 341. Some sympathy, therefore, I might have had with the theory of complainant’s case as presented, that he was an employee of the owner. Under the state of the law as laid down by the precedents there might be some doubt as to whether an employee, adult or child, would have even as much of a right as a trespasser or licensee. In other words, bad as it may be to employ a child .where dangerous machinery is used, nevertheless an employee under the state of the law takes certain risks. The majority opinion — nominally, at least— concedes that the complainant was not employed by the owner of the premises, but some remarks made in the latter part of the opinion leave me in doubt as to whether the majority opinion did not regard this boy as a quasi-employee. If, as the findings of the court below show, he was not an employee, I must consider that this quasi-employment forms no real part of this case. In all and in any event the court found that it was not dangerous for anybody to walk by this machine. I have failed to discover anything in the evidence, except the fact that the boy was actually caught by the machine, that would establish that the machinery was imperfectly protected. Before the doctrine of res ipsa loquitur applies, I have an idea that it is universally the law that a complainant, to recover, must show that he was in a place where he had a right to be. From a reading of the record I am thoroughly convinced that this accident could not have happened if this boy had kept his feet on the ground and had not, for his own independent purposes, climbed to a nearer proximity with the dangerous machinery. Al*494though I am very strongly of the opinion that neither the pleadings nor the record justify the theories on which this case was reversed, as three judges have given the stamp of their approval to the reversal I shall attempt to examine the state of the law and the facts in these regards.
If the issues as presented were alone to be Considered, the appellee, in my opinion, unnecessarily in its brief forestalled the possibility that there might he an application of the attractive nuisance theory and proceeded to give some reasons why that theory could not he applied. One of them was that the child did not find himself at the spot where he was by reason of any attractive machinery. This is borne out by the complainant child’s own testimony. He said that he heard a noise and went to discover what the noise was. If his statement was true, which I doubt, and I think this court doubts, he was solely attracted by the noise. Then, if he had kept his feet on the ground he would not have been injured. I find no case that holds that where a man has machinery on his premises, even perfectly open and unprotected, but useful and necessary to his business, he owes a duty to protect against children who are not attracted to the spot by reason of the machinery, but Come there for some other purpose. To the contrary see Briscoe v. Henderson Lighting & Power Co., 19 L. R. A. (N. S.) 1116. The boy’s testimony would show that he did not go there by reason of the attractive machinery, if his testimony is to be credited. Of course, if his testimony is not to be credited in this regard, then very little value can be put on anything that he says. The majority opinion apparently believes, despite what the boy says, that he went there by reason of the attractive situation. Even then I maintain that he did not go there for the purpose of play, as is, if I am not mistaken, the universal object in the attractive nuisance cases. Tie went there to obtain something for himself. In Massachusetts a little girl entered a shop holding' *495on to her father’s hand while he made some purchases. She let go his hand to buy some refreshments. Near to this spot there was a coffee grinder in operation and to obtain some of the whole kernels she thrust her hand into the machine and lost her fingers. The court, through Judge Oliver Wendell Holmes, now of the Supreme Court of the United States, said: “Temptation is not always invitation. As the common law is understood by the most competent authorities, it does not excuse a trespass because there is a temptation to commit it, or hold property holders bound to contemplate the infraction of property rights because the temptation to untrained minds to infringe them might have been foreseen.” Holbrook v. Aldrich, 168 Mass. 15. Perhaps some of the courts might hold that as the child was originally an invitee, as are all persons who go into a shop to buy, the coffee grinder was an attractive nuisance and hence the owner ought to have protected against it. In other words, where an attractive nuisanc'e exists a duty to protect arises. In the case at bar the child was in no sense an invitee. As Judge Holmes points out, he was, under the supposed theory, merely tempted. In Erie R. R. v. Hilt, 247 U. S. 97, the plaintiff was a boy less than seven years of age and had been playing marbles near the siding when a marble rolled under a ear. The boy tried to reach the marble with his foot and while he was doing so the car was backed and his leg was injured. The court held, through Mr. Justice Holmes, that the child was not moved by the temptation offered by the cars, but by the wish to recover his marble, as in the case of Holbrook v. Aldrich, supra.
The attractive nuisance theory or the turntable eases are almost universally, if not universally, based upon the tendency of children to play with anything or everything which comes under their ken. Now, as I understand these cases— and a number of them with their applications are cited in 19 L. E. A. (N. S.), page 1094 et seq. — the child or children *496.must either have been directly invited or have been induced to go on the premises by something that is attractive and ought to have been protected. In the turntable cases, as typical where children are liable to play with such movable object, the railroad company must not only close the turntable but lock it. The railroad company in this case is bound to foresee that a child will take out an ordinary coupler and proceed to play with the revolving disk. Most of the cases in which the doctrine is involved are founded upon the attractiveness of premises adjacent to the highway, where the attraction of the object will tempt the children. I find no case that makes it a duty of the owner to protect against dangerous machinery in a remote part of his premises until the actual presence of children and a liability on their part to be injured are in some way drawn to his attention. The Porto Ric'o Drug Company warned children off its premises; it took measures to protect the machinery itself. But there is nothing that I find in the case that shows that any of these measures were taken because the owner feared that the machinery might be attractive to children.
One or two entries by children need not alone imply an invitation. Wilmot v. McPadden, Jr., et al., 19 L. R. A. (N. S.) 1101; Kisteler’s Adm’r v. Kentucky Distilleries & Warehouse Co. et al., 112 S. W. 913; McDermott v. Burke, 256 Ill. 401; Fitzpatrick v. Penfield, 109 Atl. 653. In this last-named ease it was said that the owner of premises who suffered them' to be used as a playground for a certain length of time might be considered to have given children an invitation to his premises, but the court held that the use of an open lot as a playground by children every day for four Sundays and possibly one or two other times was not often or continued enough to stamp the lot as a playground so as to require the owner to exercise such ordinary care as to keep it in safe condition for children. Whether I should care to go as far as the Pennsylvania court is an*497other matter, "but -it is perfectly clear in this case that the mere fact that some children had been warned off the premises for reasons not fully disclosed does not imply an invitation by the owner. :
There is a large class of cases which involve ponds, wells- and other excavations where the owner is almost universally not required to protect from children. Savannah, Florida & Western Railway Co. v. Beavers, 54 L. R. A. 314. These and many other things are too common in the lives of farmers or owners of premises to require precaution. A farmer may leave a wagon on a slight incline on his own premises without any necessity of providing against the possibility that a neighboring child’may dimh on the wagon, set it in motion and he injured. George v. Los Angeles Railway Co., 126 Cal. 364; Klaumeier v. City Electric R. R. Co., 116 Mich. 312. There are many other objects to which the cases refer or which may he imagined; live ovens, sewing machines, electric fans and appliances, and many other things which everybody uses and which are so common that the law cannot impose a responsibility on owners to protect others. The turntable cases are the opposite extreme and there are intermediate cases where the duty arises or does not arise, according to circumstances. Now, I maintain, at the risk of repetition, that any dangerous machine on the private part of one’s property or business establishment falls under the class of ponds and wells until it is first shown that the children have been unduly attracted by the machinery. Peters v. Bowman, 115 Cal. 356, and others cited hereafter. The question of knowledge plays an enormous role.
I do not find any sufficient basis in the record to show that either the owners or any of the employees of the Porto Bico Drug Company knew or had occasion to know that this machinery was an attractive nuisance. Indianapolis Water Co. v. Harold, 83 N. C. 993; National Metal Edge Box Co. *498v. Agostini, 258 Fed. 189; Heller v. New York, N. H. & H. R. Co., 17 A. R. E. 823, 829. While children had been ■warned away and this boy had been told not to go there, there is no evidence that has been pointed out to me to show that any child had ever been attracted, as the word is used, by this ice-cutting machine. So far as knowledge plays a role, and it must be an element to make the case an exception, no such knowledge can be charged against the Porto Rico Drug Company. The fact that the presence of the child under the theory of this court might be expected there to look for ice or sawdust or leavings of refreshments or what not, does not bring the. case within the doctrine of the turntable eases. The duty to protect against expected trespassers is a different matter.
With regard then to the supervening duty of an owner of property to protect against trespassers, again I find nothing in the evidence to justify the application of this theory. To take one of the principal cases cited by the majority, namely, Felton v. Aubrey, 74 Fed. 350. This is the familiar case where a railroad company, even on its right of way, had reason to expect children or even adults to be and hence was required to use ordinary care to avoid injury to them. In other words, in this case there was a public duty or a quasi-public duty. •- The most important part of that decision, however, as in Walsh v. Pittsburgh Railways Co., 32 L. R. A. (N. S.) 559, and elaborate note, is again the element of knowledge and not only does the element of knowledge exist of the possible presence of children, but also the knowledge that adults or children are liable to be injured by passing trains. I find that the record does not show that anyone knew that a child, as distinct from an adult, was liable to be injured by this machinery. There is no evidence, beyond the fact of the accident itself, that in the ordinary course of events any child could or would be injured, especially if such child was, merely going' about the premises without *499climbing. I cannot possibly see bow tbe fact that various employees gave this child remnants of delicacies or sent it on errands gave anyone of them any reason to suspect that the child would be injured by the machinery. To require' of the owner of premises, even though he knew that children might occasionally or even frequently be expected there, to protect against an accident never known to happen before, is a theory that I find nowhere in the reported cases. Some causal connection mnst be shown between the breach of the' duty and the accident. Willis Swartwood’s Guardian et al. v. Louisville & Nashville R. R. Co., 19 L. R. A. (N. S.) 1112;
There is another matter to which no reference is made in. the majority opinion, and that is the question of agency. Supposing that it was true that these alleged employees had reason to expect the presence of a child because they had given it delicacies and sent it on errands, — how are these acts to be charged against the owners without first showing that the particular acts were within the scope of the duties of such employees? The record does not disclose, and I fancy it would be impossible to establish, that these acts were authorized or even supported by the owner or owners of the Porto Eico Drug Company or of any of its managers or superintendents. The act must be reasonably within the scope of the employee’s duty. Sweeden v. Atkinson Improvements Co., 27 L. R. A. (N. S.) 124; Davis v. Ohio Valley Banking & Trust Co., 15 L. R. A. (N. S.) 402.
The majority opinion says that these premises became in fact a baited trap for the child in this case. It seems a sufficient answer to any theory of a “baited trap” that before the owner should be held responsible for such alleged baited trap it should appear that he knew or had reason to know that it was a baited trap. A baited trap implies malice or such negligence that would shock the sense of justice in leaving it unguarded. If there was such a baited trap I do not believe it would have escaped the vigilance of a trial *500judge. More than this, however, I maintain that when a complainant intends to recover on the theory of a baited trap, his complaint should disclose, or the evidence should justify, that he was proceeding on that theory; that he fully advised the defendant before the close of the trial that a baited trap was the theory of his case. This brings me to the most important point of this case.
I have intimated before that the pleadings do not justify the reversal of this judgment. Judge Thompson, in his work on Negligence, denounces the courts that would call a child a trespasser where there was an attractive nuisance, and I do not think that I should disagree with him where an attractive nuisance exists. Judge Thompson, however, I ■ am sure, would not follow this court in its failure to observe the necessity for a sufficient allegation in the complaint. In section 7582, Supplement of his Work, he says: “The complaint in an action for injuries to a child playing around machinery must allege either that there was an actual invitation to children to play about the machinery or that it was so especially and unusually attractive to children that it constituted an implied invitation.” He cites Driscoll v. Clark, 32 Mont. 172, a very interesting case and in pari materia. Applicable also are Fusselman v. Yellowstone Valley Land & Irrigation Co., 163 Pac. 475; San Antonio & Arkansas Pass. R. R. Co. v. Morgan, 92 Tex. 98; 29 Cyc. 567 et seg.
Lee v. Kirby, 217 S. W. 194, sums up the law pretty well when it decides that it is a correct and well established principle of the law of negligence that when a plaintiff specifies in his petition the elements of negligence complained of by him he cannot recover upon any element of negligence not specified. The court, in that Case, points out very wisely that one of the reasons is that a complainant should not be allowed to recover for something of which he does not complain and of which he has given the defendant no notiée.
i; A. complaint is’ ordinarily sufficient if it alleges negligence *501in general terms, that is to say, for. any ordinary case of negligence which involves no special theory like a baited trap. However, even in a ease where only ordinary negligence, if the phrase may be used, is to be charged against the defendant, if the complaint goes on one theory the recovery can not be had upon another. So far as I am concerned, I am prepared to hold that a complainant has no right to attempt to recover because of the failure of the defendant to protect him as an employee or to protect him from dangerous machinery, and then attempt to recover in the appellate court on the ground that the whole set of actions of the defendant constituted a baited trap.
As I have intimated before, I find nothing in the transcript of the record to show any kind of a notice to the,defendant of the theories on which the case has been prosecuted or decided in this court. I say “prosecuted in' this court” because at the second hearing of this case counsel for complainant urged in part some of the facts or theories on which the judgment was reversed. The cases are numerous that before pleadings can be considered amended there must be some kind of a notice to the defendant or some action on his part which would practically estop him, and amendments are only permitted to support, not to reverse, a judgment. See the whole monographic note to Ellinghouse v. Ajaw Live Stock Co., L. R. A. 1916 D, cited in the Valdés Case, supra, and especially pages 843 and 861.
The judgment of this court is not responsive to the pleadings. Of course, frequently one can not tell when.a.judgment is rendered what the trial court theory was unless the court makes findings of fact. If the court below in this case had made findings of fact that the whole set of actions of the defendant constituted a baited trap, I should say that the judgment did not follow the complaint. Any theory of a baited trap vel non, whether it proceeds from the attractive nuisance theory or from a' duty owed to trespassing children *502if their presence is discovered, was coram non judice. Baker v. Shafter, 231 S. W. 349; Fusselman v. Yellowstone Valley Land & Irrigation Co. (Mont.) 163 Pac. 473, supra.
I am authorized to state that Mr.- Justice Aldrey Concurs in this dissenting opinion.